ON APPLICATION EOR REHEARING.
STRAUP, J.
Counsel for respondents on petition for rehearing erroneously assert that we held that respondents are not entitled to recover because no binding written contract was made between Mrs. Gorman, who held the title to the property, and Isgreen, the alleged produced purchaser. On such assumption they then build an argument and cite cases to the effect that a real estate broker or agent is entitled to a commission if he produce a purchaser who is willing and able “to buy on the terms imposed by the owner,” though no binding written contract was made between the owner and the purchaser, or even though the owner refused to sell, or because of his fault or inability he was unable to convey. We made no such ruling, and hence the argument and the cited cases are not pertinent.
We did not hold that to entitle a real estate broker or agent to a commission it is essential to show that a binding contract was entered into between the seller and the purchaser, or a sale consummated between them. Here is what we held, and what we still hold: The respondents are not entitled to recover because, as shown by the evidence, they .tailed to produce a purchaser who was willing to purchase the property on the terms proposed and submitted to the respondents by the appellant. The written terms, as originally proposed and submitted on the 7th day of December, gave the respondents authority to sell the property for twelve thousand dollars cash, and further gave them the right to a commission “in the event of a sale at any price agreed upon.” *77It is not claimed nor pretended that the respondents produced a purchaser who was willing to buy the property on such terms, nor did the respondents in their complaint declare on a breach of that contract. They alleged that the contract, on the 26th day of January, was modified “by providing that a purchaser, if one was found, could buy the property by paying one thousand dollars at the time of the sale, two thousand dollars in ten days, three thousand dollars in thirty days, and sis thousand dollars on or before three years,” and declared on an alleged breach arising on the contract as modified. That is, they alleged that they produced a purchaser who was ready, able, and willing to buy the property on the'terms as so modified, and that the defendants refused to convey the property on such terms. The appellant denied the alleged modification of the contract. The court found that the contract was modified as alleged by respondents. We held that the evidence was not sufficient to support such a finding, and on that ground reversed the judgment and remanded the cause. Of course, counsel contend that we erred in so holding, but that was the question presented, argued, submitted, and decided.
However, let us look at it again. Aftér the written contract was made, the respondents showed the property to Is-green, the proposed purchaser. He visited the property with one of them several times, the last time at about noon on the 26th of January. Prior to the 26th the respondents had endeavored to obtain terms from the appellant different from those contained in the written contract. Negotiations were had back and forth, but nothing was agreed upon or talked about, as testified to by one of the respondents himself, except that six thousand dollars was to be paid in cash and six thousand dollars on time at six and one-half per cent.' When Isgreen and one of the respondents visited the property on the 26th, Isgreen had not yet stated, or indicated, that he was willing to buy the property even upon those terms. As they were leaving the premises on that day, they met Gorman. So, up to this time no agreement of modification of the contract, as alleged in the complaint and as found *78by the court, had been reached, and no willingness to huy expressed or indicated by Isgreen. An engagement of the three was then made for a meeting on that day at 5 :30 p. m. in respondents’ office, for the purpose of ascertaining whether the parties could get together. At the appointed time the three met. After talking back and forth for some time, Isgreen finally proposed that he would pay one -thousand dollars in cash, two thousand dollars in ten days, three thousand dollars in thirty days, and six thousand dollars, with interest at six and one-half per cent, on or before three years. The respondent testified that Gorman then said “he would be glad to sell, glad to agree to it. Apparently he agreed. . I then started to make out the contract. I asked for the full name in which the property stood. Gorman said, ‘You know this property is my wife’s.’ Then I said, ‘I will make it out for both of you to sign.’ I started to write the contract out, and Gorman said, ‘I better go down and see Mrs. Gorman first.’ I said we would all go down together, and get her to sign; he said, ‘No,’ and rushed out of the office just as I finished the contract. I finished writing the contract,” and then he and Isgreen also left the- office and were on their way to see Mrs. Gorman when they met Gorman on his return, who stated, “She won’t sign.” The respondent, who had in his possession the check which Isgreen had made out for one thousand dollars, payable to Mrs. Gor-man, and who was acting for and representing Gorman, his principal, alone, not Isgreen, insisted, against the statement and direction of his principal, that they all go and see and talk with Mrs. Gorman. Notwithstanding his principal’s refusal, the respondent nevertheless thereafter visited Mrs. Gorman. He failed to obtain her signature to the contract, and there the negotiations ended.
Now we are told by counsel that in the conversation referred to in respondents’ office, Isgreen’s proposal of the terms' mentioned, and the statements made by Gorman, constituted not only a meeting of the minds, but an agreement to modify the original contract in terms as alleged and as found hy the court. If we could do what counsel do, look only to a few *79of the statements, or only a part of the extended conversation and transaction there had, we might be able to agree with them. .But when the whole conversation and transaction is looked at and considered, we think it is clearly made to appear that at tjie time of Gorman’s statements of acceptance of the proposals he also stated that the property was in his wife’s name, and, in effect, that she would have to be consulted and her consent obtained. The case is not unlike one where A. accepted proposed terms of B. provided C. also agreed to them. If 0. does not agree there is no acceptance,, and hence no contract.
Counsel, however, say that Gorman did not notify respondents that the title to the property was in his wife’s name until at the meeting of the 26th,. and that he thereby deceived, and practiced a fraud upon, them. Just how they were deceived or defrauded is not made to appear. The respondent testified that when the written terms of sale' were originally submitted nothing was said or stated as to who owned the property. Nor did the appellant at any other time make any statement or representation that he owned the property, except as may be inferred from the fact that he, by the writing signed by him alone, gave the respondents authority to sell the property. Had respondents produced a purchaser who' was able and willing to buy the property on such terms, and Gorman, because he was not the owner, could not convey, or otherwise had not the ability to cause a proper conveyance to be made of, a good and sufficient title, it may be that he would have been liable to respondents for a commission. But for aught that appears, he had the authority and consent of his wife to sell the property upon the terms as originally submitted. He did not have the authority to sell the property on the terms proposed by Isgreen, and so, in effect, stated at the time of the proposal of such terms. Furthermore, 6 the case is not predicated on any theory that the appellant deceived or defrauded respondents. There is no hint of any such allegations in the complaint. The complaint proceeds on the theory alone that the defendants placed the property in the hands of the respondents to be *80sold, and that they were authorized to sell it for twelve thousand dollars cash; that subsequently such terms were modified in the particulars referred to, and as found by the court; that respondents produced a purchaser who was able and willing to buy the property on such terms as o modified; and that the defendants wrongfully and capriciously refused to convey it.
The petition for a rehearing has little to recommend it but the name of the learned counsel who signed the certificate, and therefore should be denied. It is so ordered.
FEIGN, C. J., and McCARTY, J., concur.